

Exhibit 10.1
NEWFIELD EXPLORATION COMPANY
2011 OMNIBUS STOCK PLAN


NOTICE OF RESTRICTED STOCK UNIT AWARD


               
Awardee
Date of Award:
February 10, 2016
Vesting Dates:
 
 
First Vesting Date:
August 15, 2016
 
Second Vesting Date:
August 15, 2017
 
Third Vesting Date:
August 15, 2018
 
Fourth Vesting Date:
February 15, 2019
Number of Restricted Stock Units:
________________

Effective as of the Date of Award set forth above (the “Date of Award”), the
Compensation & Management Development Committee (the “Committee”) of the Board
of Directors of Newfield Exploration Company, a Delaware corporation (the
“Company”), hereby awards to you, the above-named awardee, that number of
restricted stock units set forth above (the “RSUs”), on the terms and conditions
of the Newfield Exploration Company 2011 Omnibus Stock Plan, as amended and
restated May 15, 2015 (the “Plan”), the attached Terms and Conditions (the
“Terms and Conditions”), and this Notice of Restricted Stock Unit Award (the
“Notice”).
The RSUs shall be subject to the prohibitions and restrictions set forth herein
with respect to the sale or other disposition of such RSUs and the obligation to
forfeit and surrender such RSUs to the Company (the “Forfeiture Restrictions”).
The Forfeiture Restrictions shall lapse as to the RSUs that are awarded hereby
in accordance with the following schedule provided that your employment with the
Company and its direct and indirect wholly owned subsidiaries (collectively, the
“Company Group”) has not terminated prior to the applicable Vesting Date:
(a)
on the First Vesting Date, the Forfeiture Restrictions shall lapse as to
one-fourth of the RSUs subject to this Notice; and

(b)
on each succeeding Vesting Date, the Forfeiture Restrictions shall lapse as to
an additional one-fourth of the RSUs subject to this Notice, so that on the
Fourth Vesting Date the Forfeiture Restrictions shall have lapsed as to all of
the RSUs subject to this Notice.

If a Change of Control of the Company occurs or if you die, become Disabled or
your employment terminates by reason of a Qualified Retirement, in each case,
before the Fourth Vesting Date, your rights to the RSUs under this Notice will
be determined as provided in the attached Terms and Conditions.


1



--------------------------------------------------------------------------------




Following the lapse of the Forfeiture Restrictions applicable to the RSUs, the
Company shall issue to you, at the time of payment provided in the attached
Terms and Conditions, one share of the Company’s common stock, $0.01 par value
per share (the “Common Stock”), in exchange for each such vested RSU and
thereafter you shall have no further rights with respect to such RSU, and such
shares of the Common Stock shall be transferable by you (except to the extent
that any proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of applicable federal or state securities law).
Notwithstanding any provisions of the Plan, shares of Common Stock shall be
transferred at the time(s) specified in this Notice and the Terms and
Conditions.
The RSUs may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of (other than by will or the
applicable laws of descent and distribution). Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Notice or the Terms and Conditions shall be
void and the Company shall not be bound thereby. Any shares of Common Stock
issued to you in exchange for the RSUs may not be sold or otherwise disposed of
in any manner that would constitute a violation of any applicable federal or
state securities laws. You also agree that (a) the Company may refuse to cause
the transfer of any such shares of the Common Stock to be registered on the
stock register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of the Common Stock.
The shares of Common Stock that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.
Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Plan or the Terms and Conditions.
In accepting the award of the RSUs you accept and agree to be bound by all the
terms and conditions of the Plan, this Notice and the Terms and Conditions. A
copy of the Plan will be furnished to you upon request.


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Committee has caused this Notice to be duly executed by
an authorized officer of the Company, and Awardee has executed this Notice, all
as of the date first above written.
NEWFIELD EXPLORATION COMPANY


By:                         
Name:
Title:
AWARDEE                        
                                                
[Awardee]


3



--------------------------------------------------------------------------------












NEWFIELD EXPLORATION COMPANY
2011 OMNIBUS STOCK PLAN


TERMS AND CONDITIONS
1.
TERMINATION OF EMPLOYMENT/CHANGE OF CONTROL. The following provisions will apply
in the event your employment with the Company Group terminates, or a Change of
Control of the Company occurs, in each case, prior to the Fourth Vesting Date
specified in the Notice of Restricted Stock Unit Award (the “Notice”) to which
these Terms and Conditions are attached (the “Terms and Conditions”):

1.1    Termination Generally. If your employment with the Company Group
terminates before the Fourth Vesting Date for any reason other than one of the
reasons described in Sections 1.2 through 1.5 below, the Forfeiture Restrictions
then applicable to the RSUs shall not lapse and the number of RSUs then subject
to the Forfeiture Restrictions shall be forfeited to the Company on the date
your employment terminates.
1.2    Change of Control. The impact of a Change of Control of the Company on
the RSUs shall be determined under the provisions of this Section 1.2 rather
than under any provisions of the Plan dealing with vesting or the lapse of
forfeiture restrictions. If a Change of Control of the Company occurs before the
Fourth Vesting Date and you do not terminate employment with the Company Group
before the date the Change of Control of the Company is consummated, then all
remaining Forfeiture Restrictions then applicable to the RSUs shall lapse on the
date the Change of Control of the Company is consummated if the Change of
Control of the Company qualifies as a change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation, within the meaning of Section 409A.
1.3    Disability. Notwithstanding any other provision of the Notice or these
Terms and Conditions to the contrary, if before the Fourth Vesting Date you
incur a Separation From Service due to your having incurred a Disability, then
all remaining Forfeiture Restrictions then applicable to the RSUs shall
immediately lapse on the date you incur such Separation From Service due to your
Disability. For purposes of the Terms and Conditions (a) you will be treated as
having a “Disability” if you (i) are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) are, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering employees of
the Company Group; and (b) “Separation From Service” has the meaning ascribed to
that term in Section 409A.
1.4    Death. Notwithstanding any other provision of the Notice or these Terms
and Conditions to the contrary, if you die before the Fourth Vesting Date and
before you have


1

--------------------------------------------------------------------------------




otherwise terminated employment with the Company Group, then all remaining
Forfeiture Restrictions then applicable to the RSUs shall immediately lapse on
the date of the termination of your employment due to death.
1.5    Qualified Retirement. Notwithstanding any other provision of the Notice
or these Terms and Conditions to the contrary, if before the Fourth Vesting Date
you incur a Separation From Service as a result of your Qualified Retirement,
then the number of RSUs issued to you under the Notice shall automatically be
reduced (without further action by you and/or the Company) on the date you incur
such Separation From Service to that number of RSUs determined under the
following formula (the “Retirement Adjusted RSUs”):
(1) multiplied by (2) divided by (3)
where (1) is the number of the RSUs with respect to which Forfeiture
Restrictions would have otherwise lapsed on the next Vesting Date following your
Separation From Service due to Qualified Retirement, (2) is the number of days,
if any, that have elapsed (excluding the date of your Separation From Service)
since the most recent Vesting Date before the date you incur the Separation From
Service due to Qualified Retirement, and (3) is the total number of days between
(a) the most recent Vesting Date before the date you incur the Separation From
Service due to Qualified Retirement and (b) the next Vesting Date following your
Separation From Service due to Qualified Retirement.
The excess of (i) the number of RSUs that were originally awarded to you under
the Notice with respect to which Forfeiture Restrictions have not lapsed as of
the date of your Separation From Service due to Qualified Retirement over (ii)
the Retirement Adjusted RSUs shall be immediately forfeited on the date you
incur the Separation From Service due to Qualified Retirement. The Forfeiture
Restrictions with respect to the Retirement Adjusted RSUs shall immediately
lapse on the date you incur the Separation From Service due to your Qualified
Retirement.
For purposes of the Terms and Conditions (a) “Qualified Retirement” means you
(i) either are (A) at least age 60 and sign a non-compete agreement (the form of
which is attached hereto as Exhibit A) that is effective until your reaching age
62 or (B) are at least age 62, (ii) have at least 10 years of Qualified Service
and (iii) provide the Requisite Notice; (b) “Qualified Service” means your
continuous employment with the Company or a subsidiary of the Company during the
time that such subsidiary is, directly or indirectly, a wholly owned subsidiary
of the Company, plus any additional service credit granted to you (or a group of
employees of which you are a member) by the Board of Directors of the Company;
and (c) “Requisite Notice” means (i) if you are an officer of the Company, at
least six months prior written notice to the Board of Directors of the Company
or (ii) otherwise, at least three months prior written notice to the chief
executive officer of the Company.
2.
PAYMENT IN SETTLEMENT OF VESTED RSUS. Payment in respect of vested RSUs shall be
made as soon as practicable, but no later than 60 days following, as applicable
(a) the Vesting Dates specified in the Notice on which the Forfeiture
Restrictions applicable to the RSUs lapse; (b) the date the Change of Control of
the Company is consummated if the



2

--------------------------------------------------------------------------------




Change of Control of the Company qualifies as a change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation, within the meaning of Section 409A, in
the case of vesting under Section 1.2; (c) the date of your death, in the case
of vesting under Section 1.4; or (d) the date you incur a Separation From
Service, in the case of vesting under Section 1.3 or 1.5; provided, that, if
vesting occurs under Section 1.3 or 1.5 and you are a Specified Employee,
payment in respect of vested RSUs shall instead be made on the date that is six
months and one day following your Separation From Service; provided, however,
that if you die before the expiration of such six-month delay period (if
applicable) then payment shall be made on the date of your death. For purposes
of the Terms and Conditions, “Specified Employee” means an individual who is, as
of the date of the individual’s Separation From Service, a “specified employee”
within the meaning of Section 409A, taking into account any elections made and
procedures established in resolutions adopted by the Committee. As provided in
the Notice, payment in settlement of vested RSUs shall be made in the form of
one share of Common Stock in exchange for each vested RSU, subject to
satisfaction of applicable withholding and other taxes as provided in Section 4.
3.
PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Notice, if you engage in a “Prohibited Activity,” as described
below, while employed by one or more members of the Company Group or within two
years after the date your employment with the Company Group terminates, then
your right to receive the shares of the Common Stock, to the extent still
outstanding at that time, shall be completely forfeited. A "Prohibited Activity"
shall be deemed to have occurred, as determined by the Committee in its sole and
absolute discretion, if you divulge any non-public, confidential or proprietary
information of the Company Group, but excluding information that (a) becomes
generally available to the public other than as a result of your public use,
disclosure, or fault, or (b) becomes available to you on a non-confidential
basis after your employment termination date from a source other than a member
of the Company Group prior to the public use or disclosure by you, provided that
such source is not bound by a confidentiality agreement or otherwise prohibited
from transmitting the information by a contractual, legal or fiduciary
obligation.

4.
TAX WITHHOLDING. Unless otherwise specifically provided otherwise in the future
by an action of the Committee (which action may not be delegated to management),
the Committee hereby authorizes and specifically directs the Company to reduce
the number of shares of Common Stock deliverable upon the lapse of the
Forfeiture Restrictions applicable to the RSUs by the minimum number of shares
of Common Stock necessary to satisfy the Company’s Minimum Statutory Withholding
Obligation in accordance with the Plan; provided, that where the Fair Market
Value of the shares of Common Stock does not equal the amount of the Minimum
Statutory Tax Withholding Obligation, the Company shall withhold shares of
Common Stock with a Fair Market Value slightly less than the amount of the
Minimum Statutory Tax Withholding Obligation and you must satisfy the remaining
Minimum Statutory Withholding Obligation through the payment of cash or check or
withholding of cash amounts due in the appropriate amount and in compliance with
the terms of the Plan, the Notice, and these Terms and Conditions.



3

--------------------------------------------------------------------------------




5.
NONTRANSFERABILITY. Neither the RSUs, the Notice nor the Terms and Conditions is
transferable by you otherwise than by will or by the laws of descent and
distribution.

6.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the RSUs shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to the Notice to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

7.
RSUs DO NOT AWARD ANY RIGHTS OF A STOCKHOLDER. You shall not have the voting
rights or any of the other rights, powers or privileges of a holder of the
Common Stock with respect to the RSUs that are awarded hereby. Only after a
share of the Common Stock is issued in exchange for a RSU will you have all of
the rights of a stockholder with respect to such share of Common Stock issued in
exchange for a RSU.

8.
NO ADVICE REGARDING RSUs. You acknowledge and agree that (a) you are not relying
upon any written or oral statement or representation of the Company Group, or
any of its respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) regarding the tax effects associated with
your receipt and holding of, the lapse of Forfeiture Restrictions with respect
to and the settlement of the RSUs, and (b) in deciding to accept the RSUs, you
are relying on your own judgment and the judgment of the professionals of your
choice with whom you have consulted. You hereby release, acquit and forever
discharge the Company Parties from all actions, causes of actions, suits, debts,
obligations, liabilities, claims, damages, losses, costs and expenses of any
nature whatsoever, known or unknown, on account of, arising out of, or in any
way related to the tax effects associated with your receipt and holding of, the
lapse of Forfeiture Restrictions with respect to and the settlement of the RSUs.

9.
EMPLOYMENT RELATIONSHIP. For purposes of the Notice and these Terms and
Conditions, you shall be considered to be in the employment of the Company Group
as long as you have an employment relationship with a member of the Company
Group. The Committee shall determine any questions as to whether and when there
has been a termination of such employment relationship and the cause of such
termination under the Plan, and the Committee’s determination shall be final and
binding on all Persons. The Committee may, in its sole discretion, determine
that if you are on leave of absence for any reason you will be considered to
still be in the employ of, or providing services for, the Company or the Company
Group, provided that rights to the RSUs during a leave of absence will be
limited to the extent to which those rights were earned or vested when the leave
of absence began. Records of the Company or of the Company Group regarding your
period of service, termination of service and the reason(s) therefor, and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.



4

--------------------------------------------------------------------------------




10.
FURNISH INFORMATION. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

11.
NOT AN EMPLOYMENT AGREEMENT. The Notice and the Terms and Conditions are not an
employment agreement, and no provision of the Notice or these Terms and
Conditions shall be construed or interpreted to create an employment
relationship between you and any member of the Company Group or guarantee the
right to remain employed by any member of the Company Group for any specified
term.

12.
SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company under
the Securities Act of 1933, as amended (the “Securities Act”), you consent to
the placing on any certificate for the shares of the Common Stock issued under
the Notice an appropriate legend restricting resale or other transfer of such
shares except in accordance with the Securities Act and all applicable rules
thereunder.

13.
LIMIT OF LIABILITY. Under no circumstances will any member of the Company Group
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any Person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan. No member of the Company Group and no member
of the Board of Directors shall be liable for any act, omission or determination
taken or made in good faith with respect to the Notice, the Terms and Conditions
or the RSUs granted thereunder.

14.
EXECUTION OF RECEIPTS AND RELEASES. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance to execute a release and receipt therefor in such form as it
shall determine.

15.
FUNDING. You shall have no right, title, or interest whatsoever in or to any
assets of the Company or any investments that the Company may make to aid it in
meeting its obligations under the Notice and the Terms and Conditions. Your
right to receive payments under the Notice and the Terms and Conditions shall be
no greater than the rights of an unsecured general creditor of the Company.

16.
NO GUARANTEE OF INTERESTS. The Board of Directors and the Company do not
guarantee the Common Stock of the Company from loss or depreciation.

17.
INFORMATION CONFIDENTIAL. As partial consideration for the granting of the award
under the Notice and the Terms and Conditions, you hereby agree to keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to these Terms and
Conditions or the Notice; provided, however, that such information may be
disclosed as required by law and may be given in



5

--------------------------------------------------------------------------------




confidence to your spouse and tax and financial advisors. In the event any
breach of this promise comes to the attention of the Company, it shall take into
consideration that breach in determining whether to recommend the grant of any
future similar award to you, as a factor weighing against the advisability of
granting any such future award to you.
18.
SUCCESSORS. These Terms and Conditions and the Notice shall be binding upon you,
your legal representatives, heirs, legatees and distributees, and upon the
Company, its successors and assigns.

19.
SEVERABILITY. If any provision of these Terms and Conditions or the Notice is
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions hereof, but such provision shall be fully
severable and these Terms and Conditions and the Notice shall be construed and
enforced as if the illegal or invalid provision had never been included.

20.
HEADINGS. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

21.
GOVERNING LAW. All questions arising with respect to the provisions of these
Terms and Conditions and the Notice shall be determined by application of the
laws of Delaware, without giving any effect to any conflict of law provisions
thereof, except to the extent Delaware state law is preempted by federal law.
The obligation of the Company to sell and deliver Common Stock is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Common
Stock.

22.
CONSENT TO TEXAS JURISDICTION AND VENUE. You hereby consent and agree that state
courts located in Montgomery County, Texas and the United States District Court
for the Southern District of Texas each shall have personal jurisdiction and
proper venue with respect to any dispute between you and the Company arising in
connection with the RSUs, these Terms and Conditions, or the Notice. In any
dispute with the Company, you will not raise, and you hereby expressly waive,
any objection or defense to such jurisdiction as an inconvenient forum.

23.
AMENDMENT. These Terms and Conditions and the Notice may be amended by the
Committee at any time; provided, that no such amendment shall adversely affect
the RSUs in any material way, without your written consent.

24.
MISCELLANEOUS. The Notice is awarded pursuant to and is subject to all of the
terms and conditions of the Plan (including any amendments thereto) and these
Terms and Conditions. In the event of a conflict between these Terms and
Conditions, the Plan and the Notice, the Plan provisions will control. The term
“you” and “your” refer to the Awardee named in the Notice. Capitalized terms
that are not defined herein shall have the meanings ascribed to such terms in
the Plan or the Notice.





6

--------------------------------------------------------------------------------





EXHIBIT A
NON-COMPETE AGREEMENT
THIS NON-COMPETE AGREEMENT (this “Agreement”) is dated as of [date of Qualified
Retirement] and is by and between Newfield Exploration Company, a Delaware
corporation (the “Company”), and ________________, a retiring employee of the
Company (“Retiring Employee”).
R E C I T A L S:
WHEREAS, Retiring Employee has been granted the awards set forth on Annex A
hereto (the “Awards”) by the Company;
WHEREAS, pursuant to the terms of the agreements governing the Awards (the
“Award Agreements”), Retiring Employee is entitled to certain benefits (the
“Retirement Benefits”) if Retiring Employee’s termination of employment with the
Company is by reason of a “Qualified Retirement” (as defined in each of the
Award Agreements); and
WHEREAS, it is a condition to Retiring Employee being entitled to the Retirement
Benefits that Retiring Employee enter into a Non-Compete Agreement substantially
in the form of this Agreement;
NOW, THEREFORE, in consideration of the premises, the Retirement Benefits to be
provided to Retiring Employee and the other covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.    Definitions; Rules of Construction.
(a)    Definitions. The following capitalized terms shall have the meaning given
to it below:
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person and, if
such specified Person is a natural person, the immediate family members of such
specified Person. “Control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee or executor, as general
partner or manager, by contract or otherwise, including the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person.
“Competing Business” means any business involved in the acquisition or
development of, or exploration for, crude oil or natural gas or any rights in or
with respect crude oil or natural gas


A-1

--------------------------------------------------------------------------------




within the Covered Area; provided, however, that “Competing Business” shall not
include any business that provides services solely to assist other Persons in
the acquisition or development of, or exploration for, crude oil or natural gas
or any rights in or with respect to crude oil or natural gas but does not itself
acquire or develop, or explore for, crude oil or natural gas or any rights in or
with respect to crude oil or natural gas within the Covered Area.
“Covered Area” means (i) the United States of America and (ii) any foreign
jurisdiction (A) in which the Company is operating or (B) with respect to which
the Company is actively considering for operations, in the case of clause (ii)
only, as of the date hereof.
“Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
“Term” means the period commencing on the date hereof and ending on the date on
which Retiring Employee attains the age of 62.
(b)    Rules of Construction. For purposes of this Agreement (i) unless the
context otherwise requires, (A) “or” is not exclusive; (B) words applicable to
one gender shall be construed to apply to each gender; (C) the terms “hereof,”
“herein,” “hereby,” “hereto” and derivative or similar words refer to this
entire Agreement and (D) the term “Section” refers to the specified Section of
this Agreement, (ii) the Section and other headings and titles contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement, (iii) a reference to any Person
includes such Person’s successors and assigns.
2.    Non-Competition and Non-Solicitation. During the Term, Retiring Employee
covenants and agrees with the Company that Retiring Employee shall not, directly
or indirectly, individually, through an Affiliate or otherwise (including as an
officer, director, employee or consultant) own an interest or engage in,
participate with or provide any financial or other support, assistance or advice
to any Competing Business; provided, however, that Retiring Employee may (a)
when taken together with the ownership, directly or indirectly, of all of his
Affiliates, own, solely as an investment, up to 5% of any class of securities of
any Person if such securities are listed on any national securities exchange or
traded on the Nasdaq Stock Market so long as Retiring Employee is not a
director, officer, employee of, or analogously employed or engaged by, such
Person or any of such Person’s Affiliates or (b) own securities issued by the
Company. In addition, Retiring Employee agrees that during the Term he shall
not, directly or indirectly: (i) interfere with the relationship of the Company
or any Affiliate of the Company, or endeavor to entice away from the Company or
any Affiliate of the Company, any individual or entity who was or is a material
customer or material supplier of, or who has maintained a material business
relationship with, the Company or its Affiliates, (ii) establish (or take
preliminary steps to establish) a business with, or cause or attempt to cause
others to establish (or take preliminary steps to establish) a business with,
any employee or agent of the Company or any of its Affiliates, if such business
competes with or will compete with the Company or any of its Affiliates, or
(iii) employ, engage as a consultant or adviser, or solicit employment,
engagement as a consultant or adviser, of any employee or agent of the Company
or any of its Affiliates, or cause or attempt to cause any individual or entity
to do any of the foregoing. Retiring Employee agrees that the restrictions
contained in this Section 2 are


A-2

--------------------------------------------------------------------------------




necessary to protect Company’s goodwill and confidential information the Company
has provided to Retiring Employee.
3.    Specific Performance; Injunctive Relief. Retiring Employee specifically
acknowledges and agrees that the Company, in providing the Retirement Benefits,
has relied on the agreements and covenants of Retiring Employee contained in
this Agreement and that the terms of this Agreement are reasonable and necessary
for the protection of the Company. Retiring Employee specifically acknowledges
and agrees that any breach or threatened breach by Retiring Employee of his or
her agreements and covenants contained herein would cause the Company
irreparable harm not compensable solely in damages. Retiring Employee further
acknowledges and agrees that it is essential to the effective enforcement of
this Agreement that Company be entitled to the remedies of specific performance,
injunctive relief and similar remedies and Retiring Employee agrees to the
granting of any such remedies upon a breach or threatened breach by Retiring
Employee of any of the terms hereof. The Company also shall be entitled to
pursue any other remedies (at law or in equity) available to it for any breach
or threatened breach of this Agreement, including the recovery of money damages.
4.    Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. The parties agree to cooperate in any revision of this
Agreement that may be necessary to meet the requirements of law. The parties
further agree that a court may revise any provision of this Agreement to render
the Agreement enforceable to the maximum extent possible.
5.    Amendment; Modification; Waiver. No amendment or modification of the terms
or provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by the Company and Retiring Employee, except that any
of the terms or provisions of this Agreement may be waived in writing at any
time by the party that is entitled to the benefits of such waived terms or
provisions. No single waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute, absent an express statement otherwise, a
continuous waiver of such provision or a waiver of any other provision hereof
(whether or not similar).
6.    Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any covenant or agreement herein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.
7.    No Effect on Retiring Employee’s Obligations. This Agreement shall in no
way affect any other duties or obligations Retiring Employee owes to the Company
by contract, law or otherwise.
8.    Legal Fees. If either party hereto institutes any legal proceedings
against the other for breach of any provision hereof, the losing party shall be
liable for the costs and expenses of the prevailing party, including without
limitation its reasonable attorneys’ fees.


A-3

--------------------------------------------------------------------------------




9.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
10.    Governing Law; Consent to Jurisdiction and Venue. This Agreement shall be
construed in accordance with and governed by the laws of the State of Texas
applicable to agreements made and to be performed wholly within that
jurisdiction. Venue shall lie exclusively with the district courts of Montgomery
County, Texas, and such courts shall have jurisdiction to hear all matters
arising from this Agreement.


[Signature page follows.]


A-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Retiring Employee has executed this Agreement, in each
case, as of the day and year first above written.




NEWFIELD EXPLORATION COMPANY






By:                          
Name:
Title:






RETIRING EMPLOYEE






                                                
[Retiring Employee]    






A-5

--------------------------------------------------------------------------------




ANNEX A


[insert list of awards]


 










































































































A-6